Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 28, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in refusing to substitute new counsel in place of his assigned counsel on the day of trial (see, People v Medina, 44 NY2d 199, 206-207; People v Taitt, 146 AD2d 658). The defendant, who first made known *706his dissatisfaction with counsel and requested new counsel on the first day of the trial, claimed that his counsel had no confidence in his case and had urged him to accept a plea bargain offered by the prosecutor. These allegations did not constitute good cause for substitution (see, People v Medina, supra; People v Taitt, supra).
In addition, we find no basis in the record warranting modification of the defendant’s sentence. Contrary to the defendant’s contention, the court took into consideration all the relevant criteria before imposing a sentence, which was within the permitted statutory range (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Eiber and Balletta, JJ., concur.